Order filed January 8, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00912-CV
                                    ____________

                          BRANDI ALLEN, Appellant

                                        V.

                  CRYSTAL BAY APARTMENTS, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1114423

                                    ORDER

      Appellant’s brief was due December 31, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 30, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM